Case 1:18-cv-01717-MN-CJB Document 124 Filed 02/02/21 Page 1 of 2 PageID #: 1724




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  SAPPHIRE CROSSING LLC,                          )
                                                  )
                        Plaintiff,                )
                                                  )
                  v.                              )   C.A. No. 18-1717 (MN) (CJB)
                                                  )   (Consolidated)
  ROBINHOOD MARKETS, INC.,                        )
                                                  )
                        Defendant.                )

  SAPPHIRE CROSSING LLC,                          )
                                                  )
                        Plaintiff,                )
                                                  )
                  v.                              )   C.A. No. 20-726 (MN) (CJB)
                                                  )
  EXPENSIFY, INC.,                                )
                                                  )
                        Defendant.                )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

        At Wilmington, this 2nd day of February 2021:

        WHEREAS, on January 15, 2021, Magistrate Judge Burke issued a Report and

 Recommendation (“the Report”) (D.I. 123 in C.A. No. 18-1717; D.I. 31 in C.A. No. 20-726) in

 these actions, recommending that the Court grant-in-part and deny-in-part Defendant Robinhood

 Markets, Inc.’s and Defendant Expensify, Inc.’s motions to dismiss filed pursuant to Rule 12(b)(6)

 of the Federal Rules of Civil Procedure (D.I. No. 116 in C.A. No. 18-1717; D.I. 11 in C.A. No.

 20-726); and

        WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the Federal

 Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on the face

 of the record;
Case 1:18-cv-01717-MN-CJB Document 124 Filed 02/02/21 Page 2 of 2 PageID #: 1725




        THEREFORE, IT IS HEREBY ORDERED, that the Report and Recommendation is

 ADOPTED.

        Defendant Robinhood Markets, Inc.’s Motion to Dismiss (D.I. 116 in C.A. No. 18-1717)

 is GRANTED-IN-PART and DENIED-IN-PART. The divided direct infringement claims alleged

 in the First Amended Complaint (D.I. 109) are DISMISSED WITH PREJUDICE. The willful

 infringement claims alleged in the First Amended Complaint (D.I. 109) are DISMISSED

 WITHOUT PREJUDICE. The motion is DENIED as to all other requested relief.

        Defendant Expensify, Inc.’s Motion to Dismiss (D.I. 11 in C.A. No. 20-726) is

 GRANTED-IN-PART and DENIED-IN-PART. The divided direct infringement claims alleged

 in the Complaint (D.I. 1) are DISMISSED WITH PREJUDICE. The motion is DENIED as to all

 other requested relief.

        IT IS FURTHER ORDERED that Plaintiff shall have fourteen (14) days to file a further

 amended Complaint in C.A. No. 18-1717 as to Robinhood Markets, Inc. to cure the deficiencies

 as to the claims for willful infringement only.




                                                       The Honorable Maryellen Noreika
                                                       United States District Court Judge




                                                   2
